          Case 1:19-cv-11314-PBS Document 72 Filed 08/29/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                       Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.



                        MOTION TO MODIFY CLASS DEFINITION


       Pursuant to Fed. R. Civ. P. 23(c)(1)(C), petitioners Gilberto Pereira Brito, Florentin Avila

Lucas, and Jacky Celicourt, individually and on behalf of all those similarly situated, respectfully

move for an order modifying the current class definition to include Count II. Defendants oppose

this motion.

       After a hearing on August 5, 2019, the Court allowed petitioners’ motion for class

certification on August 6, 2019 (D.E. 58). Specifically, the Court certified the following two

classes for the due process claim (Count I):

       Pre-Hearing Class: All individuals who 1) are or will be detained pursuant to 8 U.S.C.
       § 1226(a), 2) are held in immigration detention in Massachusetts or are otherwise
       subject to the jurisdiction of the Boston Immigration Court, and 3) have not received a
       bond hearing before an immigration judge.

       Post-Hearing Class: All individuals who 1) are or will be detained pursuant to 8
       U.S.C. § 1226(a), 2) are held in immigration detention in Massachusetts or are
          Case 1:19-cv-11314-PBS Document 72 Filed 08/29/19 Page 2 of 5



       otherwise subject to the jurisdiction of the Boston Immigration Court, and 3) have
       received a bond hearing before an immigration judge.

See D.E. 58 at 25.

       Petitioners now submit this motion to modify the definitions of the Pre-Hearing and Post-

Hearing classes to include Count II (Detention in Violation of the Immigration and Nationality

Act and the Administrative Procedure Act).

       As previously argued in their Memorandum of Law in Support of their Motion for Class

Certification on Count I (D.E. 18), petitioners, individually and on behalf of all those similarly

situated, meet all the requirements for class certification on their claims. Petitioners ask that the

Court modify the class definitions because all individuals in these classes have had their statutory

rights violated as a result of the Board of Immigration Appeals’ decision in Matter of Adeniji, 22

I&N Dec. 1102 (BIA 1999) and its progeny, which constituted a departure from prior precedent

without reasoned explanation and incorrectly relied upon inapplicable regulations.



                                              Respectfully submitted,

                                              GILBERTO PEREIRA BRITO, FLORENTIN
                                              AVILA LUCAS, and JACKY CELICOURT,
                                              individually and on behalf of all those similarly
                                              situated,

                                              By their attorneys,


                                                /s/ Susan Finegan
                                              Susan M. Finegan (BBO # 559156)
                                              Susan J. Cohen (BBO # 546482)
                                              Andrew Nathanson (BBO # 548684)
                                              Mathilda S. McGee-Tubb (BBO # 687434)
                                              Ryan Dougherty (BBO # 703380)
                                              Jennifer Mather McCarthy (BBO # 673185)

                                                 1
Case 1:19-cv-11314-PBS Document 72 Filed 08/29/19 Page 3 of 5



                           MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                           POPEO, P.C.
                           One Financial Center
                           Boston, MA 02111
                           (617) 542-6000
                           smfinegan@mintz.com
                           sjcohen@mintz.com
                           annathanson@mintz.com
                           msmcgee-tubb@mintz.com
                           rtdougherty@mintz.com
                           jmmccarthy@mintz.com


                             /s/ Matthew Segal
                           Matthew R. Segal (BBO # 654489)
                           Daniel McFadden (BBO # 676612)
                           Adriana Lafaille (BBO # 680210)
                           AMERICAN CIVIL LIBERTIES UNION
                           FOUNDATION OF MASSACHUSETTS, INC.
                           211 Congress Street
                           Boston, MA 02110
                           (617) 482-3170
                           msegal@aclum.org
                           dmcfadden@aclum.org
                           alafaille@aclum.org

                           Gilles R. Bissonnette (BBO # 669225)
                           Henry R. Klementowicz (BBO # 685512)
                           SangYeob Kim (N.H. Bar No. 266657)*
                           AMERICAN CIVIL LIBERTIES UNION
                           FOUNDATION OF NEW HAMPSHIRE
                           New Hampshire Immigrants’ Rights Project
                           Concord, NH 03301
                           Tel.: 603.333.2081
                           gilles@aclu-nh.org
                           henry@aclu-nh.org
                           sangyeob@aclu-nh.org

                           Michael K. T. Tan*



                             2
        Case 1:19-cv-11314-PBS Document 72 Filed 08/29/19 Page 4 of 5



                                   ACLU FOUNDATION IMMIGRANTS’ RIGHTS
                                   PROJECT
                                   125 Broad Street, 18th Floor
                                   New York, New York 10004
                                   Tel: 212-549-2660
                                   mtan@aclu.org

                                   *Admitted pro hac vice

                                   Attorneys for Petitioners

Dated: August 29, 2019




                                      3
         Case 1:19-cv-11314-PBS Document 72 Filed 08/29/19 Page 5 of 5



                                LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), Plaintiff-Petitioners’ counsel certifies that counsel

conferred with counsel for the Defendants regarding this motion, and all oppose Plaintiff-

Petitioners’ Motion to Modify Class Definition.


                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, the above-captioned document was filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                              /s/   Susan Finegan_______________
                                             Susan M. Finegan




                                                  4

90859269v.1
